Citation Nr: 0010899	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-13 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability on a secondary basis.  

2.  Entitlement to an increased evaluation in excess of 10 
percent for a medial meniscus tear of the left knee, status 
post anterior cruciate ligament reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1984.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for a right 
knee disability on a secondary basis, and denied an increased 
evaluation in excess of 10 percent for a medial meniscus tear 
of the left knee, status post anterior cruciate ligament 
reconstruction.  The veteran has perfected a timely 
administrative appeal with respect to both issues.

For consistency and economy, the Board employs the term 
"left knee disability" to represent the service-connected 
medial meniscus tear of the left knee, status post anterior 
cruciate ligament reconstruction.

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  


FINDINGS OF FACT

1. The claim of entitlement to service connection for a right 
knee disability on a secondary basis is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2. The veteran's medial meniscus tear of left knee, status 
post anterior cruciate ligament reconstruction, is 
productive of no more than slight impairment.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a right 
knee disability on a secondary basis is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. The criteria for an increased evaluation in excess of 10 
percent for a medial meniscus tear of the left knee, 
status post anterior cruciate ligament reconstruction, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.71a, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that the RO requested 
treatment records from the VA Medical Center (VAMC) in 
Phoenix, Arizona for the period from April 1997 to the 
present.  A January 1999 response from that facility 
indicates that the outpatient treatment records were 
requested in August and November 1998, and that the records 
"are nowhere to be found."  A subsequent response from the 
VAMC in Phoenix, dated in January 1999, reflects "no records 
at this facility for the period requested."  The Board 
observes that a display of admission or activity information 
shows dates of treatment for the period from October 1994 to 
June 1997 for this veteran.  In that regard, the claims file 
contains VA treatment records dated in April 1991 and for the 
period from July 1994 to October 1994, as well as 
compensation and pension examinations conducted in June 1987, 
January 1989, and June 1997.  Further, the veteran testified 
at his personal hearing in November 1998 that he did not 
recall seeking medical treatment at the VA other than 
"ratings examinations."  See Transcript at 5-6.  Therefore, 
the Board is satisfied that all available VA medical records 
have been obtained and that the record is complete.


Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  Service connection may also be established on 
a secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  However, a 
claim for secondary service connection, like all claims, must 
be well-grounded; that is, the claim must be plausible or 
capable of substantiation.  38 U.S.C.A. § 5107(a); see also 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994); Reiber v. 
Brown, 7 Vet. App. 513 (1995).  Where the determinative 
issues involves medical etiology or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is generally required for the claim to 
be well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, 
a well grounded claim for secondary service connection 
requires competent medical evidence of nexus between the 
current disability and the asserted service-connected 
condition.  See Anderson v. West, 12 Vet. App. 491, 496 
(1999).  Therefore, for the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

Service medical records dated from March 1981 to July 1984 
are silent as regards an injury to the right knee.  The 
records reflect that the right knee was evaluated only in 
treating a left knee injury.  Active range of motion in the 
right knee was within normal limits in February 1984.  The 
July 1984 report of medical examination completed for 
discharge reflects that the lower extremities were evaluated 
as normal.  

Private and VA medical records for the period from June 1987 
to August 1994, to include VA treatment records dated in 
April 1991, July 1994, and August 1994 are silent as regards 
right knee complaints.  An October 1994 VA orthopedic consult 
reflects mild medial joint line tenderness of the right knee 
in an evaluation of the left knee, without more.  A private 
medical record from Dr. Brown dated in September 1996 
reflects that the veteran was seen for bilateral knee 
problems.  There were progressive problems with pain in the 
right knee that was always localized to the inner aspect of 
the knee.  There was popping and catching and giving way 
which had been going on for several months.  The examination 
of the right knee demonstrated a small effusion and exquisite 
medial compartment pain along with a McMurray's sign.  Dr. 
Brown reported that the veteran had a classic presentation of 
a meniscus tear of the right knee.  The physician did not 
indicate whether the right knee symptoms were caused by the 
service-connected left knee disability.  

The VA joints compensation and pension examination accorded 
the veteran in June 1997 reflects that the claims file and 
Med-file were reviewed.  The veteran reported the onset of 
symptoms about 8-9 months earlier with discomfort without 
definite injury.  The veteran first noted the pain on popping 
when he would externally rotate.  There was no swelling.  On 
examination, there was slight tenderness medially and 
laterally about the joint lines on the right.  Active range 
of motion to the right knee was zero to 140 degrees.  The VA 
examiner, specifically, noted that there was no causal 
relationship between the veteran's complaints of right knee 
discomfort starting about 8-9 months earlier and the left 
knee injury.  The examiner noted that one would normally 
expect a person to have difficulty with same-sided joints 
before they would go up to either the spine or the opposite 
extremity.  It was noted that the onset of discomfort 
[coincided] with the veteran externally rotating while 
walking at work, and this would appear to basically be 
related to that as opposed to anything else.  The x-ray 
examination of the right knee reflects that there was no 
evidence of disease.  

Testimony from the personal hearing held in November 1998 at 
the RO reflects that the veteran had cartilage removed from 
his right knee in August 1998, that the knee gets stiff after 
sitting, that it gives way, and that he ices it before and 
after work.  He denied sustaining any specific injury to the 
right knee.  He testified that no doctor has ever indicated 
that there was a relation between his service-connected left 
knee and the right knee condition.  He added that he had 
never asked that question.  He asserted that as his left knee 
has worsened, he has compensated with the right knee. 

The Board acknowledges the veteran's contentions referable to 
the nonservice-connected right knee condition.  However, the 
evidence of record, specifically the medical opinion 
contained in the June 1997 VA examination report addressed 
above, does not support his claim that a right knee condition 
is related to his military service or his service-connected 
left knee disability.  See Anderson and Reiber, both supra.  
Moreover, his private treating physician has not related the 
currently diagnosed right knee condition to the service-
connected left knee disability.  While the veteran has 
presented lay evidence purporting to indicate that there is a 
relationship between to the nonservice-connected right knee 
disability and the service-connected left knee disability, 
the veteran's statements standing alone are insufficient to 
well-ground his claim, when the determinative issue is one of 
medical etiology or a medical diagnosis.  See Heuer and 
Grottveit, both supra.  Because neither the June 1997 
examination report nor any other competent evidence of record 
indicated a connection between the veteran's service-
connected left knee disability and his current right knee 
ailment, the Board must conclude that  the claim for service 
connection for a right knee disability on a secondary basis 
is not well-grounded.  See Anderson, supra; Caluza v. Brown, 
7 Vet. App. 498 (1995).  Accordingly, the claim is denied.

At this juncture, the Board observes that the RO informed the 
veteran of the evidence necessary to complete his claim for 
service connection on a secondary basis, by way of an August 
1998 VA letter, the August 1998 statement of the case, and 
during the personal hearing held in November 1998.  
38 U.S.C.A. § 5103(a) (West 1991).  As of the Board's review, 
the veteran has submitted no new evidence to support his 
claim.  Since the veteran failed to submit evidence in 
support of a plausible claim, the VA is under no duty to 
assist the veteran in any further development of the claim.  
See 38 U.S.C.A. § 5107(a).  As a matter of fact, VA cannot 
assist a claimant in developing a claim that is not well-
grounded.  See Morton v. West, 12 Vet. App. 477 (1999).  
Further, the veteran's burden to submit evidence sufficient 
to establish a well-grounded claim is the veteran's alone and 
is not relieved by the benefit of the doubt provision.  See 
38 U.S.C.A. § 5107; Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board finds the above discussion sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection of a right knee condition as secondary 
to the service connected left knee disability.  See Robinette 
v. Brown, 8 Vet. App. at 77-78.


Increased Rating

The Board finds that the veteran's claim for an increased 
evaluation for his left knee disability is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Drosky v. 
Brown, 10 Vet. App. 251, 245 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631- 32 (1992)).  This finding is 
based on the veteran's assertion that his left knee 
disability has worsened since it was last rated.  Thus, the 
veteran has presented a claim that is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries, according to the VA Schedule for Rating 
Disabilities (Rating Schedule).  Separate diagnostic codes 
identify various disabilities.  See 38 U.S.C.A. § 1151; 38 
C.F.R. 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); see also Powell v. West, 13 Vet. App. 31, 35 (1999) 
(all relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Service connection for residuals of a left knee injury 
(medial meniscus tear) with limitation of motion and 
instability was granted in an August 1985 rating decision, 
and a 10 percent evaluation was assigned.  This determination 
was based on the service medical records, which indicated 
that the veteran received treatment for injuries he had 
sustained to left knee in 1983, and was based on an August 
1985 report of VA examination, which disclosed evidence of 
pain, limitation of left knee motion, and subjective 
complaints of giving way of the left knee.  The x-ray of the 
left knee revealed no acute pathology.  The diagnosis was of 
residuals of a left knee injury.

Of record are reports of VA examinations conducted in July 
1987 and January 1989.  These reports indicate that in 
December 1985, the veteran underwent left knee arthroscopic 
surgery and that the medial meniscus was removed.  In 1987, 
the physical examination revealed a normal range of left knee 
motion with crepitus and pain noted on both flexion and 
extension.  Tenderness was noted over the anterior aspect of 
the knee joint.  A mild, generalized relaxation of the 
collateral as well as the anterior cruciate ligaments was 
also reported.  The veteran was able to walk on his heels and 
toes satisfactorily; and he was able to knee bend at 
approximately 90 degrees.  In 1989, the results of the 
physical examination again disclosed a normal range of left 
knee motion, noting 0 degree extension to 140 degrees 
flexion.  While no crepitus or excessive movement was noted 
on movement of the knee, there was some instability detected 
on exercise.  X-rays of the left knee dated in 1987 and 1989 
consistently revealed mild to moderate (degenerative) 
osteoarthritic changes without evidence of acute pathology.  
The resulting diagnoses were of residuals of an injury to the 
left knee, postoperative arthroscopic examination in 1985; 
and traumatic arthritis of the left knee with instability.  
Based on this evidence, the 10 percent evaluation for the 
left knee disability was confirmed and continued in rating 
actions dated in July 1987 and February 1989.

A February 1990 report of examination from Eugene J. 
Chandler, M.D., reflects that the veteran received continued 
treatment for his left knee disability, which was diagnosed 
as an anterior cruciate deficient left knee, status post 
partial medial meniscectomy in 1985.  Following physical 
examination, the objective findings included a 4 plus 
Lachman, a 4 plus anterior drawer, and a 4 plus lateral pivot 
shift test.  According to Dr. Chandler, the x-rays of the 
left knee revealed very early osteophyte formation in the 
intracondylar notch of the left knee, as well as very slight 
narrowing of the medial joint compartment of the left knee 
only.  In March 1990, the veteran underwent surgery at a 
private hospital.  At that time, the data indicated that the 
veteran had sustained a left knee injury in 1983; that he had 
had previous arthroscopic surgery in 1985; and that he had 
persisted with an anterior cruciate unstable knee.  He 
underwent left knee arthroscopic-aided anterior cruciate 
ligament reconstruction, using autogenous fascia lata 
autograft and abrasion of the medial femoral condyle.  The 
final diagnosis at discharge was an anterior cruciate 
deficient left knee with chondromalacia.  In a November 1990 
rating action, the veteran received a temporary total 
convalescent rating effective from March 1990 to June 1990.  
In July 1990, the 10 percent evaluation was restored upon 
termination of the convalescent rating.  Following the 
submission of VA and private outpatient treatment records 
dated between February 1991 and October 1994, the RO 
confirmed and continued the disability evaluation in rating 
actions of October 1991, August 1995, and January 1997.  The 
10 percent evaluation for the left knee disability has 
remained in effect to the present.

In April 1997, the veteran filed an new claim for an 
increased rating for the left knee.  In a January 1998 rating 
action, the RO denied the veteran's claim, and classified the 
veteran's left knee disability as a medial meniscus tear of 
the left knee, status post anterior cruciate ligament 
reconstruction.  He thereafter perfected this appeal.

The evidence for consideration in connection with the current 
appeal includes private medical records dated between 
February 1991 and September 1996.  These records indicate 
that in February 1991, the veteran presented for an 
evaluation of the knee in order to obtain a release for an 
early return to work.  In April 1991, the veteran had 
obviously instability without use of the knee brace, 
secondary to his cruciate deficiency.  Later that month, in 
April 1991, the veteran had made good progress.  He was 
recommended for return to light duty, with a probable release 
for full duty in the next month.  In September 1996, when the 
veteran was evaluated for bilateral knee problems, he was 
found to have new symptoms of left knee buckling.  According 
to the physician, these symptoms were more a function of 
probably some progressive anterior cruciate ligament (ACL) 
deficiency.  The physician further noted that the fascia lata 
graft appeared to have stretched some, although the veteran 
was still somewhat functional.

More recent medical data show that the veteran was accorded a 
VA examination in June 1997, which included a review of the 
claims folder and medical file.  He complained that the left 
knee would buckle often without warning, and indicated that 
he has numbness in lateral scar region.  He denied any 
weakness, fatigability, or incoordination.  He also 
complained that he had an occasional limp on the left with no 
swelling or noises.  He related that he took no medication 
for his knee except an occasional Advil.  Occupationally, he 
works full time as a custodian at the U.S. Postal Service 
where he does a lot of walking.  The veteran reported that he 
uses a left knee brace just for work.  The examiner observed 
that the veteran did not have the brace on or with him during 
the examination.  On examination, his gait was normal and he 
was able to raise up on heels and toes.  There was slight 
tenderness medially about the joint line.  The cruciate and 
collateral ligaments were stable.  The McMurray test was 
negative.  There was no effusion or crepitation.  Muscle 
strength was within normal limits.  There was no pain on 
passive motion of the patella.  He had a well-healed scar 
laterally about the left knee region and also a smaller one 
medially.  The active measured range of motion of the left 
knee was zero to 140 degrees.  According to the examiner, the 
veteran's functional impairment in relation to the various 
factors was rated as mild.  Subjectively, the examiner noted 
that estimation could not be made with respect to additional 
number of degrees lost.  The x-ray examination of the left 
knee revealed that extensive surgery had been done on the 
left knee, probably a repair of the anterior cruciate 
ligament.  Staples were present in the femur and tibia, and a 
groove or track had been created in the lateral femoral 
condyle extending in the anterior articular surface of the 
tibia.  The knee joint was not unstable.  The impression was 
of a repair of a cruciate ligament on the left (which was 
described on a prior study of October 1994).  The x-ray 
studies performed in October 1994 showed, in part, that there 
was narrowing of the medial compartment of the knees 
bilaterally; that there were no free joint bodies identified; 
and that there was a suggestion of a tiny early exostosis 
forming at the distal convexity of the left medial femoral 
condyle.

At his November 1998 hearing, the veteran testified to the 
effect that he has left knee pain, which is constant during 
work.  He related that by the end of the workday he is 
practically dragging his feet.  He described the pain as 
moderate to severe, or 6 to 8 on a scale of 1-10, with 10 
being the most severe.  He related that he medicated with 
Ibuprofen.  He testified that he wears a knee brace during 
work hours and from time to time when he is away from work, 
such as when he is going out of town.  He related that he 
does not use crutches or a cane.  He indicated that he has 
instability of the left knee, that his legs give out, and 
that he has fallen approximately five times.  He explained 
that even with the knee brace, he still has left knee pain.  
He indicated that he could ride for about an hour in the car 
before he has to get out and stretch; that he is unable to 
bend all the way; and that he can squat (but that it sounds 
like a "bunch of firecrackers").  He reported that his 
private physician noted fluid in the left knee, that he had 
arthritis in the knee, and that he needed anterior cruciate 
ligament reconstruction.

In this case, the veteran was most recently evaluated for a 
medial meniscus tear of the left knee, status post anterior 
cruciate ligament reconstruction, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  However, as outlined below, several 
diagnostic codes under the Rating Schedule may be utilized to 
evaluate the severity of the veteran's left knee disability.  
See 38 C.F.R. § 4.71a, Diagnostic codes 5257, 5258, 5003, 
5260, 5261, 5262 (1999).  Under Diagnostic Code 5257, slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment.  Pursuant to 
Diagnostic Code 5258, a 20 percent evaluation is for 
application where there is dislocation of the semilunar 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be evaluated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet.App. 417, 420 (1995) 
(citing Litchenfels v. Derwinski, 1 Vet.App. 484, 488 
(1991)); VAOPGCPREC 9-98, slip op. at 6, 63 Fed. Reg. 56704 
(1998).

The normal range of motion for the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(1999).  A noncompensable evaluation is warranted under 
Diagnostic Code 5260 for limitation of flexion of either knee 
to 60 degrees.  A 10 percent evaluation is warranted for 
flexion of the leg limited to 45 degrees.  A 20 percent 
evaluation requires that flexion of the leg be limited to 30 
degrees.

A noncompensable evaluation is warranted under Diagnostic 
Code 5261 for limitation of extension of either knee to 5 
degrees.  A 10 percent evaluation is warranted for leg 
extension limited to 10 degrees.  A 20 percent evaluation is 
warranted for leg extension limited to 15 degrees.  38 C.F.R. 
§ 4.71a.

In the absence of limitation of motion, a 10 percent 
evaluation is to be assigned under Diagnostic Code 5003 where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joints groups.  A 20 percent 
evaluation is warranted with evidence of the same criteria, 
with occasional incapacitating exacerbations.

Finally, under Diagnostic Code 5262, malunion of the tibia 
and fibula of the lower extremity warrants a 10 percent 
evaluation when the disability results in slight knee or 
ankle disability.  A 20 percent evaluation requires that the 
malunion produce moderate knee or ankle disability.

In reviewing the record, the evidence shows that the veteran 
underwent left knee arthroscopy in 1985, and reconstruction 
of his left anterior cruciate ligament in 1990.  Following 
the surgical procedure in 1990, the veteran was reported to 
have made good progress in April 1991, although obvious 
instability without the use of a knee brace was indicated.  
The record further reflects that the veteran has expressed 
complaints of pain and instability of the left knee, and the 
medical evidence does show that he developed new symptoms of 
left knee buckling in September 1996, which were associated 
with his anterior cruciate ligament deficiency.  
Nevertheless, the results of the VA examination conducted in 
June 1997 objectively confirmed that the veteran's cruciate 
and collateral ligaments were stable, and thus were not 
clinically characteristic of any instability of left knee 
joint.  In fact, these same data disclosed a negative 
McMurray's test, and that the knee joint was stable on x-ray.  
Further, as evidenced by the June 1997 report, the veteran 
demonstrated a normal range of left knee motion with no sign 
of pain, effusion, or crepitation detected on examination.  
His gait and muscle strengths were normal, and he was able to 
rise up on his heels and toe, indicating no sign of abnormal 
weight bearing.  Thus, the veteran's lay observations, as 
well as the fact that he uses a knee brace, must be viewed in 
conjunction with the objective medical data of record, which 
do not support a current finding of lateral instability of 
the left knee joint.  Therefore, given the totality of the 
pertinent medical evidence, particularly that which indicates 
mild impairment of the left knee, the Board finds it 
reasonable to conclude that the disability picture is 
tantamount to slight impairment of the left knee under 
Diagnostic Code 5257, as moderate impairment required for a 
20 percent evaluation has not been evidenced by the record.  
38 C.F.R. §§ 4.7.  Accordingly, an increased evaluation for 
the veteran's left knee disability is not warranted.

Similarly, the Board concludes that the veteran does not meet 
the criteria under Diagnostic Code 5258 as he does not have a 
dislocated cartilage with frequent episodes locking, pain and 
effusion into the joint.  Further, in applying the rating 
criteria of Diagnostic Code 5262, there is no evidence in the 
record to indicate any impairment of the tibia and fibula 
resulting in a malunion in light of the fact that both the 
results of June 1997 examination and the associated x-rays 
describe no malunion, but instead describe a stable left knee 
joint.  Accordingly, an increased evaluation is not warranted 
under these diagnostic codes.

With respect to the applicability of Diagnostic Code 5003, 
the Board observes that the clinical data of record include 
reports of VA x-ray studies dated in June 1987, and in 
January 1989.  These reports disclosed x-ray findings of mild 
to moderate (degenerative) osteoarthritic changes of the left 
knee.  Moreover, according to the veteran's private physician 
in February 1990, the x-ray evidence revealed findings of 
very early osteophyte formation in the intracondylar notch of 
the left knee, and very slight narrowing of the medial joint 
compartment of the left knee only.  Similar results were also 
documented in a report of a VA x-ray examination conducted in 
October 1994.  Thus, the veteran's left knee disability is 
shown by the x-ray evidence to be sufficiently characteristic 
of pathology consistent with degenerative arthritis.  
Inasmuch as this evidence is not reflective of x-ray findings 
of arthritic involvement of two or more major joints, the 
criteria under Diagnostic Code 5003, as they pertain to the 
absence of limitation of motion, are not for application in 
this case.

However, with respect to the provisions pertaining to a 
rating based on limitation of motion under Diagnostic Code 
5003, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97, slip 
op at 3, 62 Fed. Reg. 63604 (1997).  In that opinion, the 
General Counsel explained when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 5261, in 
order to obtain a separate rating for arthritis under 
Diagnostic Codes 5003.  Thus, the General Counsel determined 
that if the veteran did not at least meet the criteria for a 
zero percent rating under either Diagnostic Code 5260 or 
5261, there was no additional disability for which a separate 
rating could be assigned.  Id; cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings was consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  Therefore, the Board will address whether the 
veteran is entitled to a separate evaluation pursuant to 
Diagnostic Code 5003, for his left knee disability.  See 
Esteban v. Brown, 6 Vet.App. 259, 261-62 (1994) (separate 
evaluations are warranted where the symptomatology for the 
conditions is distinct and separate).

As aptly noted by the record, the clinical data do not 
indicate that the veteran has limitation of left knee motion 
which meets the criteria for a zero percent rating under 
either Diagnostic Code 5260 or 5261.  Rather, the current 
findings in June 1997 show that the veteran has a normal 
range of left knee motion, with active range of motion being 
from zero degree extension to 140 degrees flexion.  While 
slight tenderness was noted along the medial joint line, no 
evidence of pain, effusion, or crepitation with movement of 
the knee was found on examination.  Indeed, there is no 
medical evidence of weakness, fatigability, or incoordination 
of the knee.  Thus, contrary to the veteran's assertions, 
neither actual limitation of left knee motion nor functional 
loss due to painful motion is currently shown by the results 
of the 1997 examination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. at 206.  Therefore, the Board concludes 
that the veteran's left knee disability does not warrant an 
evaluation under Diagnostic Codes 5260 and 5261, as his range 
of motion clearly exceeds the criteria for a zero percent 
rating under those codes.  Accordingly, a separate evaluation 
for arthritis pursuant to VAOPGCPREC 23-97 or VAOPGCPREC 9-98 
is not in order.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this respect, the Board notes that while the 
veteran wears a knee brace during work and while he has 
complained of pain in the left knee at work, he has stated 
that he continues to work on a full time basis.  Thus, the 
record does not reflect evidence of interference with his 
employment to a degree greater than contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  Moreover, the record reflects that 
the veteran was last hospitalized in 1990 for the left knee 
disability, and he has been seen on an outpatient basis.  As 
such, the record does not reflect frequent periods of 
hospitalization due to the service-connected disability at 
question.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



ORDER

Service connection for a right knee condition as secondary to 
the service-connected disability of status postoperative left 
knee is denied.

An increased evaluation for a medial meniscus tear of the 
left knee, status post anterior cruciate ligament 
reconstruction, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 
- 17 -


- 13 -


